Citation Nr: 1535762	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include gastritis.

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for dental and gum disease, to include missing teeth.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1976.  He also served various periods of active duty for training (ACDUTRA) during Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2015, the Board remanded the issues of service connection for tinnitus, acne, a stomach disability, and a dental disability for further development.  In May 2015, the RO granted service connection for tinnitus; this issue is therefore no longer before the Board on appeal.  

In July 2015, the Veteran submitted a statement revoking his current representation.  By regulation a claimant may revoke a power of attorney or discharge an attorney at any time.  38 C.F.R. § 14.631(f)(1) (2015).  As such, the Veteran is currently unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reveals that the Veteran received private treatment for his dental and skin problems from Dr. M.A. and Dr. O.C., who wrote letters on his behalf dated January 2013 and August 2013, respectively, certifying that he had received dental and skin treatment.  The Veteran also reported in the November 1996 report of medical history that he had been treated for gum disease and cavities for one year by a dentist.  There are no records showing dental treatment other than the period military examinations contained in the file and treatment records from Dr. M.A. and Dr. O.C. have not been obtained.  These records must be obtained on remand as they are potentially relevant to the claims on appeal.

Regarding service connection for a stomach disability, during treatment for abdominal pain and gastrointestinal reflux disease in August 2009, the Veteran was instructed to avoid nonsteroidal anti-inflammatory drugs (NSAIDs) as much as possible.  The Veteran is service-connected for a back disability.  As the record raises the issue of a potential relationship between pain medications taken for the service-connected back disability and the claimed gastrointestinal disability, another medical opinion is needed that considers whether pain medication taken for the Veteran's service-connected back disability causes or aggravates his current stomach disability.  As such, further development is necessary.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service acne, gastrointestinal symptoms, and dental complaints.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed disabilities.  After securing the necessary release, obtain these records, including treatment records from Dr. M.A. and Dr. O.C.  If these records are not available, a negative reply is required.

3.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine whether pain medication taken for the Veteran's service-connected back disability causes or aggravates any current stomach disability.  The claims file must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any diagnosed stomach disability is caused or aggravated by his service-connected back disability, specifically pain medication used to treat the back disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the stomach disability prior to aggravation by the medication for the service-connected back disability.

The examiner must provide an opinion based on the Veteran's specific case and consider the theories presented by the Veteran.  The examination report must include a complete rationale for all opinions expressed.  

4.  If deemed necessary based on any additional records obtained, arrange VA examinations for the Veteran for the claims for acne and/or dental and gum disease.

5.  After the above development and any additional development required has been completed, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




